Citation Nr: 1516160	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  11-11 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a dental condition, for compensation purposes.

2.  Entitlement to a rating higher than 10 percent for service-connected irritable bowel syndrome (IBS).

3.  Entitlement to a rating higher than 10 percent for service-connected residuals of an Achilles tendon rupture of the left ankle.

4.  Entitlement to service connection for a cervical, thoracic, and lumbar spine disability.

5.  Entitlement to service connection for aortic insufficiency.

6.  Entitlement to service connection for prostatic hypertrophy.

7.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to April 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2010 and June 2013 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Nashville, Tennessee.

In April 2014, the Board, in part, remanded the dental condition, IBS and left ankle claims to schedule the Veteran for a Board hearing.  In May 2014, the Veteran withdrew the hearing.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

In June 2013, the RO denied entitlement to service connection for a cervical, thoracic, and lumbar spine disability; aortic insufficiency; prostatic hypertrophy; and diabetes mellitus.  Subsequently in July 2013, the Veteran submitted a timely notice of disagreement (NOD).  The RO has not issued a statement of the case (SOC) on these issues, or at least one is not in the record before the Board.  Where a NOD has been filed with regard to an issue and an SOC has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

The Veteran submitted a September 2012 determination from the Social Security Administration (SSA) showing that he was awarded disability benefits and that the benefits were based, at least in part, on his service-connected disabilities.  These records must be obtained on remand as the SSA's decision and the records upon which the agency based its determination are potentially relevant to VA's adjudication of his claims.  38 U.S.C.A. § 5103A(c)(3) (West 2014); 38 C.F.R. § 3.159(c)(2) (2014); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  

Although the Veteran was afforded VA examinations in June 2012, as additional records are being requested that are potentially relevant to the Veteran's claims for a higher rating for IBS and residuals of an Achilles tendon rupture of the left ankle, another VA examination must be afforded to the Veteran given that the disabilities may have increased and severity and which considers the more recent treatment records.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Regarding the issue of service connection for a dental condition, the Veteran argues that his current bone loss was caused by the in-service implant that was improperly performed.  Service treatment records show that the Veteran entered service missing teeth #30-32 and #18.  In October 1986, an implant was placed for tooth #31 with a bridge for teeth #29-31.  In May 1988, the implant bridge fractured.  In January 1990 and April 1991, the Veteran was treated for a loose screw in implant #31.

Following service, x-rays dated August 2010 shows implant at #31 with apical bone loss, generalized bone loss noted mild-moderate angular, and radiolucency of the mandible noted at #26-27.  The Veteran subsequently underwent a dental implant removal and cyst enucleation.

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses and periodontal disease are not compensable disabilities.  See 38 C.F.R. § 3.381 (2014).  However, the evidence shows that the Veteran may have a dental condition manifested by bone loss.  Such a dental condition can be potentially service connected if as a result of trauma or disease that may be awarded compensable disability ratings.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916, Note to Code 9913 (2014).  An examination is necessary to determine whether the Veteran has a dental condition manifested by bone loss resulting from trauma or disease (as opposed to the alveolar process/ periodontal disease) is related to his service, including implant at #31 and bridge at #29-31.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following actions:

1.  Issue the Veteran a SOC with respect to his claims for entitlement to service connection for a cervical, thoracic, and lumbar spine disability; aortic insufficiency; prostatic hypertrophy; and diabetes mellitus, to include notification of the need to timely file a substantive appeal to perfect his appeal on these issues.  

2.  Request from the SSA complete copies of the determination on the Veteran's claim for disability benefits, together with the medical records that served as the basis for such determination.  All attempts to fulfill this development must be documented.  If the search for these records is negative, that must be noted and the Veteran must be informed in writing.

3.  Following the development above, afford the Veteran a VA examination (or examinations) to assess the current severity of the Veteran's service-connected IBS and left ankle disability.  The Veteran's file must be made available to the examiner for review.  All current manifestations of the disabilities must be recorded.  The examiner is to address the current severity of the service-connected IBS and left ankle disability.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  Schedule the Veteran for a VA dental examination.  The examiner should review the Veteran's claims file.  

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has a dental condition manifested by bone loss due to trauma or disease (as opposed to the alveolar process/ periodontal disease) that had its onset during, or is otherwise related to, active military service.  The examiner should comment on the in-service implant at #31 and bridge at #29-31 and the subsequent in-service treatments following the October 1986 implant and bridge procedure.

All opinions reached should include a thoroughly explained rationale. 

5.  Finally, readjudicate the appeal for service connection for a dental condition and a higher rating for IBS and residuals of an Achilles tendon rupture of the left ankle.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

